Citation Nr: 1513322	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1. Entitlement to service connection for a myofascial lumbar syndrome.
 
2. Entitlement to a compensable evaluation for allergic rhinitis from May 10, 2008.  
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from November 2003 to January 2006.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  With respect to the rating warranted for allergic rhinitis, the Board determined in September 2011 that a compensable rating was not warranted from February 26, 2008 to May 9, 2008.  Hence, this appeal pertains to the rating warranted after that date.
 
In May 2011, the Veteran testified at a video conference hearing at the RO before the undersigned.
 
These issues were remanded by the Board in September 2011 for further development.  They have now been returned to the Board for adjudication.  
 
Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA medical records pertinent to the issues on appeal.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records pertinent to the issues on appeal.  
 
 
FINDINGS OF FACT
 
1. The evidence is at least evenly balanced as to whether a myofascial lumbar syndrome is causally related to military service.  
 
2. From May 10, 2008, the evidence does not demonstrate that allergic rhinitis was manifested by either greater than 50 percent obstruction of both nasal passage or complete obstruction on one side.   
 
 

CONCLUSIONS OF LAW
 
1.  Resolving reasonable doubt in favor of the Veteran, a myofascial lumbar syndrome was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.FR. §§  3.102, 3.159, 3.303 (2014).
 
2.  From May 10, 2008, the criteria for a compensable rating for allergic rhinitis were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2014).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated May 2006 and March 2008 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested or that additional examinations for these issues are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
The Veteran testified at a VA hearing by video conference at the RO before the undersigned in May 2011.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the Veterans Claims Assistance Act and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103 (2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
 
Pursuant to the September 2011 Board remand, the Veteran was afforded a VA examination in May 2012 with regard to his myofascial lumbar syndrome claim that was associated with the claims file and considered in the April 2013 supplemental statement of the case.  
 
VA offered the Veteran a VA examination with regard to his allergic rhinitis claim in June 2012 but he failed to report.  Under the presumption of regularity, the Board presumes that the Veteran received notice of the examination.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011), rev'd on other grounds, 716 F.3d 572 (Fed. Cir. 2013).  Neither the Veteran nor his former representative has asserted that he failed to receive notice of the June 2012 examination, nor is there evidence to rebut the presumption of regularity.  Thus, the appellant was properly notified of the date and time of his examination.  
 
The Veteran failed to report for his scheduled examination.  He has not offered good cause for his failure to report, has not requested that an additional examination be scheduled, and has not expressed a willingness to report if an examination were conducted.  Individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Board finds that sufficient efforts to afford the Veteran a VA examination have been made and VA has no further duty to assist in this regard.
 
The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, other lay statements, service treatment and personnel records, VA treatment records, private treatment records, and medical records from the Social Security Administration.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Service Connection
 
The Veteran contends that his myofascial lumbar syndrome began during active duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
 
Regulations provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  In order to prevail on the issue of entitlement to service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  
 
The Veteran's service treatment records contain an undated record of treatment for back strain and an associated abrasion following a march.  The Veteran filed his claim in April 2006, just three months after the end of his active duty service.  
 
The Veteran alleges that he has continued to experience back pain since the end of his active duty service; the appellant also submitted a lay statement from his father that corroborates this account.  The Veteran and his father are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
 
The Veteran was afforded a VA examination in May 2008.  The examiner diagnosed the Veteran with a myofascial lumbar syndrome and opined that it was at least as likely as not that this disorder is related to the appellant's military service.  The examiner explained that it is "well documented in the medical literature that a strain of the paraspinous musculature and soft tissues of the lower back will frequently result in recurrent chronic strains with repetitive lifting activities, as in this case."
 
The Veteran was afforded an additional VA examination in April 2010.  That examiner diagnosed the Veteran with a low back strain but opined that it was less likely than not that this disorder is related to the appellant's military service.  The examiner based this opinion on his erroneous finding that "there is nothing in the service medical records to indicate that [the Veteran] had lumbar spine problems."  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
 
The Veteran was afforded a third VA examination in May 2012.  That examiner diagnosed the Veteran with a lumbar myofascial pain syndrome and lumbar strain but opined that it was less likely than not that these disorders are related to the appellant's military service.  The examiner noted that the Veteran's service treatment records showed no follow-up care after the initial injury and ascribed his current back disorders to post-service weight gain.  This opinion, however, ignores the fact that the Veteran filed a claim for entitlement to service connection for his back disorder very soon after the end of his active duty service and before his post-service weight gain had taken place.
 
The May 2008 examiner opined that it was at least as likely as not that the Veteran's myofascial lumbar syndrome is related to military service.  While the April 2010 examiner disagreed, his opinion was based on an inaccurate factual premise.  While the May 2012 examiner also disagreed, the opinion offered is inconsistent with the other evidence of record.  In order to resolve reasonable doubt in the Veteran's favor, the Board finds that the medical evidence regarding the relationship between the appellant's myofascial lumbar syndrome and service is at least in equipoise, and entitlement to service connection is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
It should be noted that there is no evidence of a post-service injury prior to the May 2008 VA examination.  The Board acknowledges, however, that the Veteran has a history of post-service incidents after May 2008 which could have caused further back injuries.  These include a 2010 motor vehicle accident and incidents in which he allegedly jumped out of moving vehicles.  Further, without the appellant being service connected for obesity the role weight gain plays in the level of any limited back function must be considered as not service connected.  Accordingly, it must be noted that in granting entitlement to service connection for a myofascial lumbar syndrome, the Board offers no opinion as to the appropriate disability rating to assign this disability.  
 
Increased Rating
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2 (2014).  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Evaluations of allergic rhinitis range from noncompensable to 30 percent.  A 10 percent rating requires complete obstruction of one side of the nasal passage or obstructions of greater than 50 percent on both sides of the nasal passage, without polyps; a 30 percent rating requires polyps.  38 C.F.R. §  4.97, Diagnostic Code 6522.  
 
The Veteran was afforded two VA examinations in May 2008.  The first examiner found no nasal polyps, a 50 percent obstruction in the right side of the Veteran's nasal passage but no significant obstruction in the left side.  The second examiner noted that the appellant had no history of nasal polyps and found "partial obstruction" due to excess mucus and a deviated nasal septum but did not say that this partial obstruction was greater than 50 percent in both sides of the nasal passage.
 
The Veteran was afforded an additional VA examination in April 2010.  This examiner noted "chronic nasal congestion" associated with allergic rhinitis but mentioned neither obstructions nor polyps.  
 
The Veteran was afforded another VA examination in November 2012, in connection with a claim for a total disability rating due to individual unemployability.  The examiner found that the Veteran's allergic rhinitis "is stable and has no impact on employability."  
 
The Board has considered the Veteran's lay statements and notes that he is competent to report his own observations with regard to the severity of his symptoms.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In an October 2009 VA treatment record, the Veteran reported that he sometimes felt his airways closing up but medication reportedly helped.  At the September 2011 Board hearing, the Veteran opted not to offer testimony with regard to this claim.  The record contains no other lay statements with regard to the severity of the symptoms of the Veteran's allergic rhinitis.
 
None of the VA examinations of record report the total obstruction of one side of the Veteran's nasal passage, or greater than a 50 percent obstruction in both nasal passages.  The Veteran's lay statement that he sometimes feels his airways closing up likewise does not establish the clinical presence of a compensable level of obstruction.  Under Diagnostic Code 6522, without these symptoms, the Veteran's condition merits a noncompensable disability rating.  38 C.F.R. § 4.97.
 
Because the record  preponderates against finding that the Veteran's disorder is manifested by a total obstruction of one nasal passage, or greater than 50 percent obstruction in both nasal passages, a compensable rating is not warranted under Diagnostic Code 6522.
 
The Board considered whether there are any other Diagnostic Codes which could apply to the issues on appeal.  Physical examination has not shown, however, any other diagnoses or significant nasal symptomatology that could merit a higher rating.  
 
As a final matter, the Board has considered whether the Veteran's allergic rhinitis represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. §  3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. §  4.97.  Because nothing in the record establishes that the Veteran's allergic rhinitis interferes in any way with his employability, a noncompensable rating is appropriate.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.
 
In sum, the preponderance of the evidence of record indicates that the Veteran's allergic rhinitis does not meet the criteria for a compensable rating from May 10, 2008.  
 
In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a compensable rating for allergic rhinitis, that doctrine is not applicable. 
 
 
ORDER
 
Entitlement to service connection for a myofascial lumbar syndrome is granted.  The Board offers no opinion as to the appropriate disability rating warranted for this disorder.  
 


Entitlement to a compensable evaluation for allergic rhinitis from May 10, 2008 is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


